Title: To George Washington from Jonathan Trumbull, Sr., 5 September 1776
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] Septemr 5th 1776

Since my last to You I have received Intelligence that since our Troops retreated from the West End of Long Island the Militia have disbanded themselves, laid down their Arms, and are making their Submission to Genl How, and that all Ideas of Opposition there are at an End, two Companies of Continental Troops that were stationed there are arrived at Saybrook; in this Situation we cannot hope to make a Diversion there to any purpose with what Force we can throw over. We can only assist such as chuse to retire from the Island in getting off their persons and Effects, which to the utmost of our power will be done.
I have now ordered such of the remaining Regiments of Militia in this State as can be spared from the immediate Defence of the Sea Coast to march towards New York with all Expedition, that they may be ready, if wanted, to join and support the Army under your Command, make a Diversion either on the Main or on Long-Island, or cover the Country, and if not necessary for any of these purposes, that they, or such part of them as shall be thot proper, may relieve, and take the places of an equal Number of the Militia of this State now in Service, whose Interest greatly suffers by their Absence, as well as the general Interest of the Country.
I have also ordered the Two Regiments of light Horse which did not before march with Colo. Seymour to march towards New York, and rendezvous at or near Westchester, where they are to attend your Orders, and perform such Duty as You shall prescribe either by scouring the Country, and preventing or suppressing any risings of our internal Enemies, in which Service it is apprehended they may be particularly usefull, or any other Duty they are capable of, or to join the Army, and act with them, if you shall judge it necessary and expedient.
The critical Situation of Affairs at this Juncture, and the Information in your favour of the 24th Ulto that your Numbers were yet outdone by the Enemy, has induced me to order these Regiments on this Service, that Nothing may be wanting on our part to the Support and Defence of the Rights & Liberties of the rising States of America.
I have likewise taken the Liberty to propose to the General

Assembly of the Massachusetts Bay and Governor Cooke of Rhode Island, to send forward a part of their Militia, as may be most convenient for them, to join and assist the Army under Your Command. I am informed by Governor Cooke that they have a Regiment there nearly raised, and that the state of Rhode Island is ready to co-operate to the extent of their power in every Measure necessary for our common Defence.
I have it likewise in Contemplation, if practicable to procure a sufficient naval Force to clear the Sound of the Enemys Ships now in it, and have proposed the Matter to Governor Cooke, and requested of him to join their Force with ours, and ask the Concurrence of Commodore Hopkins with such part of the Continental Fleet as are ready & capable to act. I beg leave to ask your Opinion whether a plan of this Nature be practicable and usefull, and in Case it should be attempted whether a Number of Seamen may not be draughted from the Army to assist in the Enterprize. I am, Sir, with every Sentiment of Respect and Esteem Your obedient humble Servant

Jonth; Trumbull

